Name: Commission Decision of 17Ã December 2009 laying down the final balance to be paid or recovered at programme closure in the field of transitional rural development programmes financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) by the Czech Republic, Hungary and Slovenia (notified under document C(2009) 10032)
 Type: Decision
 Subject Matter: Europe;  EU finance;  regions and regional policy
 Date Published: 2009-12-19

 19.12.2009 EN Official Journal of the European Union L 338/95 COMMISSION DECISION of 17 December 2009 laying down the final balance to be paid or recovered at programme closure in the field of transitional rural development programmes financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) by the Czech Republic, Hungary and Slovenia (notified under document C(2009) 10032) (Only the Czech, Hungarian and Slovenian texts are authentic) (2009/984/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Commission Regulation (EC) No 27/2004 of 5 January 2004 laying down transitional detailed rules for the application of Council Regulation (EC) No 1257/1999 as regards the financing by the EAGGF Guarantee Section of rural development measures in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1) and in particular Article 3(4) thereof, Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the structural funds (2), and in particular Article 32(3) thereof, Having regard to Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (3), and in particular Article 47(3) thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) On the basis of the annual accounts submitted by the Czech Republic, Hungary and Slovenia concerning expenditure in the field of rural development measures, accompanied by the information required, the accounts of the paying agencies referred to in Article 6(2) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), have been cleared for the financial years 2005 (5), 2006 (6), 2007 (7) and 2008 (8). The respective clearance decisions have been adopted. (2) The paying agencies in charge of the transitional rural development programmes for 2004-2006 of the Czech Republic, Hungary and Slovenia have submitted the final declaration of expenditure and final payment claim before 15 October 2008; thus, the clearance of accounts decisions referred to above clear the full expenditure under the programme. (3) Article 32(3) of Regulation (EC) No 1260/1999 provides that the combined total payments which are made in respect of the programme, prior to the payment of the final balance, shall not exceed 95 % of the Community commitment for the programme. (4) For the rural development expenditure covered by Article 3(4) of Regulation (EC) No 27/2004, the final balance to be paid or recovered shall be calculated on the basis of the latest clearance of accounts decision and additional information provided by the Czech Republic, Hungary and Slovenia as per recital 5 hereafter. (5) In the light of the closure of the Transitional Rural Development programmes, the Member States concerned were requested to provide information on the outstanding debts in respect of the programmes. The debt data were verified and taken into consideration by the Commission when calculating the final balance. (6) Due to the fact that Estonia, Cyprus, Latvia, Lithuania, Malta, Poland and Slovakia did not submit the final declaration of expenditure and final payment claim before 15 October 2008, the respective programmes will have to be proposed for closure in a future Decision. (7) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The amounts of the final balance which is recoverable from, or payable to, each Member State pursuant to this Decision in the field of rural development measures applicable in the Czech Republic, Hungary and Slovenia, are set out in the Annex. Article 2 As regards the accounts of the Member States' paying agencies in the field of rural development measures applicable in Estonia, Cyprus, Latvia, Lithuania, Malta, Poland and Slovakia, the closure of the Transitional Rural Development programme shall be the subject of a future Decision. Article 3 This Decision is addressed to the Czech Republic, the Republic of Hungary and the Republic of Slovenia. Done at Brussels, 17 December 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 5, 9.1.2004, p. 36. (2) OJ L 161, 26.6.1999, p. 1. (3) OJ L 160, 26.6.1999, p. 80. (4) OJ L 209, 11.8.2005, p. 1. (5) OJ L 118, 3.5.2006, p. 20 and OJ L 122, 11.5.2007, p. 47. (6) OJ L 122, 11.5.2007, p. 41. (7) OJ L 139, 29.5.2008, p. 25. (8) OJ L 111, 5.5.2009, p. 35. ANNEX TRDI programmes: Declared expenditure 2000/06, final balance and decommitment of EU co-financing (EUR) New Member States: CZ HU SI Declared expenditure 2004/08 A Total committed amount for the programme 542 800 000,00 602 300 000,00 281 600 000,00 B Eligible expenditure incurred by MS to 15.10.2008 542 799 982,00 602 096 646,00 282 041 275,00 C Annually cleared expenditure 2004 2005 145 160 224,00 37 272 434,19 73 638 853,19 2006 176 481 317,23 296 024 258,77 118 941 385,27 2007 188 407 840,07 178 498 827,76 88 853 612,73 2008 32 399 539,50 90 290 537,46 607 424,53 Total cleared expenditure 2004/08 542 448 920,80 602 086 058,18 282 041 275,72 Final balance and decommitment of EU co-financing (situation at closure) D Total eligible expenditure (lowest: B or C) 542 448 920,80 602 086 058,18 282 041 275,00 E Less: Irregularities recovered by the MS to be deducted from the final balance 249 112,34 1 352 932,08 2 438 683,32 F Total eligible expenditure to be reimbursed (D-E) 542 199 808,46 600 733 126,10 279 602 591,68 G Less: Advances already paid 86 848 000,00 96 368 000,00 45 056 000,00 H Less: INT already made 428 812 000,00 475 817 000,00 222 464 000,00 I Payment or recovery of net final balance (F-G-H) 26 539 808,46 28 548 126,10 12 082 591,68